SIMMS, Justice,
dissenting:
I must respectfully dissent to the majority opinion for the following reasons:
(1) This is an original action for a declaratory judgment and the Supreme Court has no power to render a declaratory judgment; and
(2) Even if this Court could render declaratory júdgments, it could not do so here, for this matter is not an actual case or controversy; and
(3) Even if this were an actual case or controversy which was otherwise properly before us, the only petitioners who have filed briefs do not have standing to seek relief; and
(4) If it is assumed for the purpose of argument, that this is a case or controversy which is properly presented for our determination by proper parties — the majority has nonetheless reached the wrong result.
1.
The Association of Municipal Attorneys and assorted public entities do not like Opinion No. 77-222 rendered by the Attorney General and they have filed in this Court an “application to assume original jurisdiction and construe provisions of the *1316Oklahoma Open Meeting Act”, requesting for relief that the opinion be “overruled or ordered withdrawn.”
Petitioners contend that this Court may assume original jurisdiction and render a declaratory judgment in this action notwithstanding 12 O.S.Supp.1977, § 1651 which provides that:
“District courts may, in cases of actual controversy, determine rights, status, or other legal relations .
Original actions for declaratory judgment are not within the jurisdiction of this Court.1 Art. 7, § 4, Okla.Const.
2.
An opinion by the Attorney General is not a final judgment or a final order (12 O.S., Ch. 15, App. 2, Rule 1.10); neither is it a judicial declaration of the rights of the parties. Unlike this Court, the Attorney General is empowered to issue advisory opinions to certain State officers and officials upon questions of law submitted by them concerning matters in which they are officially interested. 74 O.S.1971, § 18b(d), (e). It is the duty of a public officer with notice thereof to follow the opinion of the Attorney General until relieved of that duty by a court of competent jurisdiction or until this Court should hold otherwise, (Rasure v. Sparks, 75 Okl. 181, 183 P. 495 (1919); State v. District Court of Mays Co., Okl., 440 P.2d 700 (1968); Pan American Petroleum Corp. v. Board of Tax-Roll Cor., Okl., 510 P.2d 680 (1973)) — but the Attorney General has no authority or power to enforce compliance with his opinion. Beyond furnishing his opinions in writing when they are requested, he has the power and duty only to keep and file copies of all opinions (74 O.S.1971, § 18b(l)), to publish them annually and distribute copies of the bound volume as directed by statute (74 O.S.1971, § 20).
Actual controversies involve parties and facts and they present questions as to how the law applies to those precise factual situations. We have none of that here. Here we have only an abstract question: May a public body go into executive session to confer with its attorney in spite of the new Open Meeting Law and the opinion of the Attorney General interpreting same?
The traditional position of this Court is that we do NOT determine abstract propositions.
“The duty of a court is to determine actual controversies when properly brought before it, and not to give opinions on * * * abstract propositions.”
Ferk v. Hall, 119 Okl. 251, 249 P. 1106, 1109; See, also, State v. Cities Service Oil Co., Okl., 317 P.2d 722 (1957).
I realize that because we have never before ruled directly on the correctness of an Attorney General’s opinion, we have no procedures formulated to guide us in reaching our decision. I’m sure that we will soon be inundated with requests to review other opinions, so I offer this suggestion for future decisions: we should confine our review to that question which the Attorney General answered.
Here the Attorney General was asked: “With the enactment of HB 1416 (the Open Meeting Law) by the first session of the 36th Legislature (1977) — is the Attorney Generals opinion No. 75-311 still in full force and effect?”
His affirmative answer was based on the following:
“Under the language of House Bill 1416 of the First Regular Session of the Thirty-Sixth Oklahoma Legislature, a public body may not meet in executive session for the purpose of privately conferring with the lawyer representing the body.”
The question and answer were expressly limited to the language of the Open Meeting Law alone. No consideration was given to the effect of any other statutory provision on the issue.
*1317The majority opinion of the Court addresses this question:
What is the effect of the ‘Privilege Against Disclosure Act’ on the Open Meeting Act insofar as it is applicable to the right of public bodies to meet in private with their attorneys?
The majority’s answer is that the:
‘Privilege Against Disclosure Act’ carves out an exception to the ‘Open Meeting Act’s’ prohibition against executive sessions for attorney consultations.
I do not understand how the majority’s holding “overrules” the Attorney General’s Opinion since that Opinion was an interpretation of only the “Open Meeting Act” (H.B.1416), and the majority addresses the separate and distinct issue of the effect of the “Privilege Against Disclosure Act” on the “Open Meeting Act.”
3.
The Association of Municipal Attorneys does not have standing to bring this “action”. Privileged communication between attorney and client is a creature of statute which exists for the benefit of the client, not the attorney. Evans v. State, 5 Okl.Cr. 643, 115 P. 809 (1911); 12 O.S.Supp.1977, § 418.2(B).
4.
Additionally, I do not agree with the majority’s resolution of the question it addressed. The provisions of the “Privilege Against Disclosure Act” in question, 12 O.S. Supp.1977, § 418.2(D)6, are clear and unequivocal:
“D. There is no privilege under this rule:
[[Image here]]
“6. As to a communication between a public officer or agency and its attorney unless the communication concerns a pending investigation, claim or action and the court determines that disclosure will seriously impair the ability of the public officer or agency to process the claim or conduct a pending investigation, litigation or proceeding in the public interest.”
It may be, as the majority holds, that this provision does create an exception to the Open Meeting Law. There is nothing, however, in this statute which supports that majority’s holding that “the public body, with the advice of its attorney, would determine whether it would be proper to hold executive sessions . . .” The decision as to the necessity of a public body going into executive session with its attorney under the above cited statute is clearly placed with the court. The burden is greater than it would be if the public body and its attorney made the decision. The legislature obviously intended the burden to be greater.
And, finally, even though the majority purports to deny writs of prohibition and/or mandamus, it should be re-emphasized that the petitioners have never prayed for either. Petitioners have sought only an original action for declaratory judgment. In granting the requested relief, the majority has this day established a new form of action. I would refuse to assume original jurisdiction.
I am authorized to state that Justice Doo-lin joins in this dissent.

. This request for declaratory judgment as an original action must be distinguished from those instances where, by statute, we do have jurisdiction to render declaratory judgments in an original action in specific situations. See, 82 O.S.1971, § 882; Application of Grand River Dam Auth., Okl., 554 P.2d 5 (1976).